NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

OWEN D. DENSON, JR.,                      )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D18-2339
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Owen D. Denson, Jr., pro se.

Ashley Moody, Attorney General,
Tallahassee, and Tonja Vickers Rook,
Assistant Attorney General, and Michael
Schaub, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.